The record in this case has been given very careful consideration. Few questions are presented by the bill of exceptions for review. We do not deem any of them of sufficient importance to be here given separate treatment, or deserving discussion. Suffice it to say these few questions have been very carefully examined, and we find nothing in any of them calling for a reversal of this cause. The judgment of conviction will accordingly be affirmed. Affirmed.
ANDERSON, C. J., and McCLELLAN and SAYRE, JJ., concur.